0
       3Jn tbe Wniteb ~tate.s ~ourt of jfeberal ~laim.s
                                    No. 15-585C
                               (Filed March 30, 2016)
                              NOT FOR PUBLICATION
                                                                    FILED
                                                                  MAR 3 0 2016
************************
                                                                  U.S. COURT OF
                        *                                        FEDERAL CLAIMS
                        *
DENNY-RAY HARDIN,       *
                        *
             Plaintiff, *
         v.             *
                        *
THE UNITED STATES,      *
                        *
             Defendant. *
                        *
************************
                                       ORDER

        On June 9, 2015, our Clerk's office received from Mr. Hardin a complaint
brought against the United States, and an application to proceed in forma pauperis.
The latter document contained Mr. Hardin's "request to proceed without being
required to prepay filing fees." Application to Proceed In Forma Pauperis, ECF No.
3, at 1. Although his poverty qualified him to be relieved of the required
prepayment of the $400 filing fee, the same law which allows this relief also requires
that prisoners make partial payments of the fee from their prisoners' accounts until
the fee is fully paid. 28 U.S.C. § 1915(b). The relevant provisions read:

       (b)(l) Notwithstanding subsection (a), if a prisoner brings a civil
      action or files an appeal in forma pauperis, the prisoner shall be
      required to pay the full amount of a filing fee. The court shall assess
      and, when funds exist, collect, as a partial payment of any court fees
      required by law, an initial partial filing fee of 20 percent of the greater
      of-

         (A) the average monthly deposits to the prisoner's account; or

        (B) the average monthly balance in the prisoner's account for the 6-
      month period immediately preceding the filing of the complaint or
      notice of appeal.
        (2) After payment of the initial partial filing fee, the prisoner shall be
       required to make monthly payments of 20 percent of the preceding
       month's income credited to the prisoner's account. The agency having
       custody of the prisoner shall forward payments from the prisoner's
       account to the clerk of the court each time the amount in the account
       exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(l)-(2). The Court granted Mr. Hardin's application on October
22, 2015. Hardin v. United States, No. 15-585C, 2015 WL 6437379, at *5 n.8 (Fed.
Cl. Oct. 22, 2015).

       Although Mr. Hardin voluntarily chose to file a complaint in our court, and
moved for the relief from prepayment that was granted him, he apparently now
regrets those choices. His case was dismissed on October 22, 2015, because it was
not within our jurisdiction. Id. at *5. Nearly four months later, and a few weeks
after the first partial payment of the filing fee was made, Mr. Hardin submitted to
the Clerk's office a document entitled "Demand for Determination of Birthrights
within the Jurisdiction of the Land." The document was not filed when received
because it was not of a form recognizable for filing under our rules, was not
accompanied by two copies, see Rule 5.5(d)(2) of the Rules of the United States
Court of Federal Claims (RCFC), and concerned a case that was closed. In the
document, Mr. Hardin complains about the partial payments taken from his inmate
trust account, although he is the one who moved for this procedure to be followed.

       The document has been submitted too late to be considered a motion for
reconsideration under Rule 59(b) of our rules, as it was sent more than 28 days
after entry of judgment. RCFC 59(b)(l). Nor does it contain any legal ground for
setting aside the determination that Mr. Hardin should be allowed to pay the filing
fee on an installment basis. Mister Hardin argues that a non-Article III court such
as ours cannot order that his filing fee be paid out of his prisoner's account, and
alleges that it was thus unlawful that such payments were ordered. But federal law
clearly states that our court is "a court of the United States" for purposes of the in
forma pauperis statute. 28 U.S.C. § 2503(d) ("For the purpose of construing sections
1821, 1915, 1920, and 1927 of this title, the United States Court of Federal Claims
shall be deemed to be a court of the United States.").

       While the Court understands Mr. Hardin's frustration that a portion of his
limited funds must be diverted to pay a filing fee to a court that was without power
to hear his case, Mr. Hardin must understand that an Act of Congress requires this
result. Even cases that are outside of a court's jurisdiction impose resource
demands on that court and its staff, and Congress has determined that prisoners
cannot be excused from paying the filing fees that help defray these costs. See 28
U.S.C. § 1915(b). It is unfortunate that Mr. Hardin misunderstood our court's
jurisdiction, and apparently was unaware that relief from prepayment does not

                                          -2-
mean that the filing fee need not ever be paid. But section 1915 of title 28 of the
U.S. Code is the law, made by Congress, not our court.

        As the document was not submitted in time to be treated as a request for
reconsideration, and does not appear to fall under any other category for purposes of
filing, the Clerk is directed to return it to Mr. Hardin.


IT IS SO ORDERED.




                                         -3-